DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 is objected to as it appears to be a duplicate of claim 27. Correction is required. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 21 and 26 – 28 have been considered but are moot based on new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 15, 21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Savoor, publication number: US 2010/0146614 in view of Singhi, publication number: 2019/0044737.


As per claims 1 and 10, Savoor teaches a method of identifying a trusted SSID for a wireless network, comprising: 
prior to establishing a connection with a wireless network comprising a service set identifier (SSID), receiving a network message at a wireless station (STA) from an access point (AP) associated with the wireless network (receiving a certificate, [0036]); 
identifying, at the STA, an encrypted identifier in the network message (Encrypted certificate [0035], certificate having a name [0026]); 
validating, at the STA, the encrypted identifier, and in response determining that the AP corresponds to a trusted wireless network (Validate certificate by comparing, [0017][0026][0030]); and 
designating the SSID as trusted at the STA (Trusting connection, [0027]).
Savoor does not teach wherein validating, at the STA, the encrypted indentifier comprises: 
	Transmitting a query to a trusted third party service;
	Receiving a response from the trusted third party service and 
	Determining that the response is valid. 

In an analogous art, Singhi teaches wherein validating, at the STA, the encrypted indentifier comprises: 
	Transmitting a query to a trusted third party service (Certificate authority, [0022][0033]);
	Receiving a response from the trusted third party service (Response, [0023]) and 
	Determining that the response is valid (Determining validitiy, [0023-0024]). 

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify Savoor’s authentication system to include remote verification as describe in Singhi’s wireless network system for the advantage of adding a layer of security. 


As per claims 2, 11 and 22, the combination teaches wherein validating, at the STA, the encrypted identifier comprises identifying in local storage at the STA a key associated with the SSID, and decrypting the encrypted identifier using the key (Savoor: encrypted certificate, [0035], Certificate database [0017], local database [0030]).

As per claims 3, 12 and 23, the combination teaches further comprising validating the decrypted identifier based on at least one of a location of the STA, a location of the AP, an address associated with the STA, or an address associated with the AP (Savoor: Location, [0026][0035]).

As per claim 4, the combination teaches wherein the query comprises a query to a third party federation and the response comprises a response from the third party federation (Singhi: Certificate authority, [0022][0033]) .

As per claims 5 and 14, the combination teaches wherein the transmitting the query comprises transmitting an encrypted message from the STA to a server for the third party federation through the AP (Singhi: IOT to AP to certificate authority, [0020-0022]).

As per claims 6 and 26, the combination teaches wherein the transmitting the query comprises transmitting a message from the STA to a server for the third party federation using a cellular provider network (Singhi: cellular, [0048][0054])

As per claims 7 and 15, the combination teaches wherein validating, at the STA, the encrypted identifier comprises: 
	Identifying a trusted vendor associated with the AP;
	Decrypting the encrypted identifier using a key associated with the trusted vendor; and 
	Validating the decrypted identifier, wherein the encrypted identifier is generated by the trusted vendor (Singhi: validating [0023-0024][0029] abstract)

As per claims 8, 27 and 28, the combination teaches wherein the key associated with the trusted vendor is delivered to the STA by a service associated with the trusted vendor (Singhi: key, abstract, [0023-0024])

As per claim 9, the combination teaches wherein validating the decrypted identifier comprises validating a location of the AP (Singhi: location, [0064], Savoor: location, [0033-0035])


As per claim 21, Savoor teaches a non transitory computer program product comprising: 
a non-transitory computer readable storage medium having computer- readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation, the operation comprising: 
prior to establishing a connection with a wireless network comprising a service set identifier (SSID), receiving a network message at a wireless station (STA) from an access point (AP) associated with the wireless network (receiving a certificate, [0036]); 
identifying, at the STA, an encrypted identifier in the network message (Encrypted certificate [0035], certificate having a name [0026]); 
validating, at the STA, the encrypted identifier, and in response determining that the AP corresponds to a trusted wireless network (Validate certificate by comparing, [0017][0026][0030]); and 
designating the SSID as trusted at the STA (Trusting connection, [0027]).

Savoor does not teach wherein validating, at the STA, the encrypted indentifier comprises: 
	Identifying a trusted vendor associated with the AP;
	Decryping the encrypted indentifier using a key associated with the trusted vendor, wherein the key is delivered to the STA by a service associated with the trusted vendor and 
Validating the decrypted identifier, wherein the encrypted identifier is generated by the trusted vendor. 

In an analogous art, Singhi teaches wherein validating, at the STA, the encrypted indentifier comprises: 
	Identifying a trusted vendor associated with the AP (Certificate authority, [0022][0033]);
	Decryping the encrypted indentifier using a key associated with the trusted vendor, wherein the key is delivered to the STA by a service associated with the trusted vendor (Decrypting, [0019][0023-0024][0029][0031] abstract) and 
Validating the decrypted identifier, wherein the encrypted identifier is generated by the trusted vendor (validating, [0023-0024]). 


Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify Savoor’s authentication system to include remote verification as describe in Singhi’s wireless network system for the advantage of adding a layer of security. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494